On Remand from the Alabama Supreme Court

THOMAS, Judge.
This court’s prior judgment has been reversed and the cause remanded by the Alabama Supreme Court. Ex parte Webb, 53 So.3d 121 (Ala.2009). In compliance with the Supreme Court’s opinion, we “remand the cause for the hearing officer to vacate those parts of his order altering [Cedrick] Webb’s past disciplinary records and expunging Webb’s employment records.” 53 So.3d 132. In order to assure compliance with the Supreme Court’s opinion, the hearing officer is instructed to file a return to this court within 21 days of the release of this opinion.
REMANDED WITH INSTRUCTIONS.*
THOMPSON, P.J., and PITTMAN, BRYAN, and MOORE, JJ., concur.

 Note from the reporter of decisions: On January 13, 2010, on return to remand, the Court of Civil Appeals affirmed, without opinion.